Citation Nr: 0729121	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-43 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1977 and from November 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated February 
2004 and June 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The issues of service connection for PTSD and headaches as 
well as the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In December 2002, the RO denied the veteran's claim of 
service connection for PTSD.  The veteran did not perfect an 
appeal to that claim and that decision is final.  

2.  Evidence submitted subsequent to the December 2002 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2002, the RO denied the veteran's claim for 
service connection for PTSD because the veteran failed to 
provide any evidence of a stressor which could be verified.  
The veteran did not file a notice of disagreement within one 
year, and the decision became final.  38 C.F.R. § 20.302.

In August 2003, the veteran submitted a claim to reopen and 
provided a statement that he saw Private Murray and Private 
James Brown with blood on their hands after murdering Private 
Small.  The veteran noted that this occurred in 1973 while he 
was stationed in Nuremberg, Germany.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the stressor 
statement is new evidence because it was not previously 
considered by VA decision makers in December 2002.  The 
evidence is material because it relates to the reason for 
denial by providing evidence of an in-service stressor, thus 
raising a reasonable possibility of substantiating the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and the appeal 
is granted to this extent only.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence, the claim must be reviewed on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veterans Claims Assistance Act of 2000 requires VA to 
provide specified notification and assistance to a claimant 
in the development of a claim.  38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159.  In August 2003, the veteran filed to reopen 
his service connection claim for hypertension.  In the recent 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims gave specific 
guidance as to what was required of VA in terms of notice 
being provided to the veteran in cases involving attempts to 
reopen previously denied claims.  With regards to the 
hypertension issue, it does not appear that there was 
compliance.  The Court specified that in notifying veterans 
as to what constituted material evidence, the veteran would 
have to be provided with notice as to what the basis was for 
the original denial of benefits and what type of evidence 
would be needed to reopen his claim.  In this case, that 
would require the veteran be notified that to reopen his 
claim, he would have to provide evidence that his 
hypertension was related to his military service.  Therefore, 
on remand compliance with the duties to notify and assist 
should be accomplished.

The veteran also stated that he received treatment for 
hypertension at the Augusta, Georgia VA Medical Center 
(VAMC).  It is not clear from the record whether those 
records were requested.  VA has a duty to assist the veteran 
in the development of facts pertaining to his claim.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is 
obligated to obtain pertinent treatment records generated by 
its agency.); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c), (d).  Therefore, the RO should obtain the medical 
records from the Augusta VAMC.

The veteran's service medical records note complaints of 
headaches.  Post-service medical records also note treatment 
for headaches.  Under such circumstances, the Board finds 
that a medical opinion is required to make a decision on the 
claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran and his 
representative a letter containing the 
notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), 38 U.S.C.A. §5103, 
and 38 C.F.R. § 3.159(b), informing him 
of the information, including medical or 
lay evidence, that is necessary to 
substantiate the reopening of his claim 
for service connection for hypertension.

2.  Request the veteran's medical records 
from the Augusta VAMC from 1984 to 1985.  
If no records are available, such 
notation should be made. 

3.  Schedule the veteran for a VA 
examination in order to ascertain the 
nature and etiology of any current 
headache disability.  After reviewing the 
entire record, the examiner should 
indicate whether the veteran suffers from 
headaches and whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any currently 
diagnosed headache disorder is related to 
service, including the veteran's 
headaches in service.  The claim's folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
scheduled examination.

4.  After completing the requested 
development, review the record and 
readjudicate the claims on appeal, to 
include adjudication of the issue of 
entitlement to service connection for 
PTSD.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


